REYNOLDS, J.
OPINION.
A correct decision of the difference between plaintiff and defendant depends upon what really was the contract between them.
Plaintiff swears positively that he leased defendant the land cultivated by him for three bales of cotton.
Defendant swears equally positively that he leased the land for one 500-pound bale of cotton for every fifteen acres of land cultivated by him, and that he only cultivated twenty-eight acres.
And the question of whether plaintiff or defendant is correct is purely one of fact.
Plaintiff admits that he and defendant discussed the question of how many acres of land it was customary to lease for a 500-pound bale of cotton as rent but denies that he told J. J. Whellus he had rented defendant forty acres of land.
J. J. Whellus testified that plaintiff told him he had leased defendant forty acres of land. Also that he had himself formerly cultivated the same tract of land and knows it to contain only thirty acres.
Defendant admitted that he had told Marcus Bozeman, Brown Taylor and C. R. Cockerham that he was to pay plaintiff three bales of cotton as rent, but each of these persons as witnesses corroborated defendant’s testimony that he told them he was to pay plaintiff three bales of cotton as rent for forty acres of land.
ffhe district judge who saw and heard the witnesses testify and was probably personally acquainted with them decided this question of fact in favor of defendant. From all the evidence in the case we cannot say that he manifestly erred.
It is therefore ordered, adjudged and decreed that the judgment appealed from be affirmed.